DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 6/25/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-20 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claims 6 and 13 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method for interacting with a kiosk or payment terminal using a mobile electronic device, comprising:
at a cloud-based information processing apparatus comprising at least one computer processor:
receiving, from a mobile electronic device and at a uniform resource locator, a communication comprising an identifier for a kiosk or payment terminal comprising a screen;
receiving, from the mobile electronic device, touch data corresponding to user input to a touch-sensitive input on the mobile electronic device; and
communicating the touch data to the kiosk or payment terminal;
wherein the kiosk or payment terminal graphically represents the touch data by moving a cursor on the screen.
The Applicant's Specification titled "Systems and Methods for Kiosk or Payment Terminal-Based Touchless Interactions Using Mobile Electronic Devices" emphasizes the business need for data analysis, " In step 220, using an application or the browser, the user may interface with the touch-sensitive screen of the mobile electronic device to move a cursor on the kiosk or payment terminal screen, and the movement may be detected by the application or the browser. For example, the user may touch the touch-sensitive screen and move his or her finger in a direction, at a speed, and for a length. In addition, the user may make an entry or selection gesture, such as a double-tap, to enter a selection, such as when the cursor may move over an item on the screen. Other types of inputs may be considered as is necessary and/or desired.." (Spec. [0045]) and further emphasize the business problem for "Touchscreen-based transaction kiosks and payment terminals are common in fast food restaurants, movie theaters, airports, and the like. Because the touchscreens are not sanitary, these devices often have to be wiped down. Some customers prefer to interact with a person at the store to avoid touching the touchscreens completely." (Spec. [0002]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 6, and 13 are directed to the abstract idea of receiving a communication, receiving touch data, commutating touch data, and represents the touch data by moving a cursor, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of using a mobile device to interact with a kiosk or payment device to complete a transaction. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite receiving a communication, receiving touch data, commutating touch data, and represents the touch data by moving a cursor, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-5, 7-12, and 14-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 (Similarly claims 7 and 14) wherein the communication further comprises a secure transmission credential; claim 3 wherein the touch data comprises a location, a movement direction, a movement speed, and a movement length; claim 4 wherein the touch data comprises an entry gesture; claim 5 (Similarly claims 12 and 18) receiving a location of the mobile device; and verifying that the location of the mobile device is within a predetermined distance of the kiosk or payment terminal; claim 8 wherein the menu comprises a mobile- device specific menu; claim 9 wherein the menu comprises at least one good or service offered by the kiosk or payment terminal; claim 10 receiving an indication to pay for a transaction from the mobile electronic device; and communicating the indication to the kiosk or payment terminal; claim 11 wherein the kiosk receives payment for the transaction from the payment terminal; claim 15 wherein the transaction-related input comprises a customer signature; claim 16 wherein the transaction-related input comprises a tip amount; claim 17 wherein the transaction-related input comprises a receipt request; claim 19 wherein the kiosk communicates the transaction-related input to the payment terminal and claim 20 wherein the payment terminal comprises a mobile payment terminal, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 6, and 13.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 6 and 13) include the following additional elements which do not amount to a practical application:
Claim 1. A method for interacting with a kiosk or payment terminal using a mobile electronic device, comprising:
at a cloud-based information processing apparatus comprising at least one computer processor:
receiving, from a mobile electronic device and at a uniform resource locator, a communication comprising an identifier for a kiosk or payment terminal comprising a screen;
receiving, from the mobile electronic device, touch data corresponding to user input to a touch-sensitive input on the mobile electronic device; and
communicating the touch data to the kiosk or payment terminal;
wherein the kiosk or payment terminal graphically represents the touch data by moving a cursor on the screen.
The bolded limitations recited above in independent claim 1 (Similarly claims 6 and 13.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an a cloud-based information processing apparatus, touch-sensitive input, kiosk or payment terminal, mobile electronic device, computer processor, and screen which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, " Referring to Figure 1, a block diagram of a system for kiosk or payment terminal-based touchless interactions using mobile electronic devices is disclosed according to one embodiment. System 100 may include mobile electronic device 110, which may be a smart phone, a smart watch, a tablet computer, etc. Any suitable mobile electronic device may be used as is necessary and/or desired." (Spec. [0026]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 6 and 13) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving a communication, receiving touch data, commutating touch data, and represents the touch data by moving a cursor and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses receiving a communication, receiving touch data, commutating touch data, and represents (displaying) the touch data by moving a cursor. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-5, 7-12, and 14-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 6, and 13 respectively, for example, claim 2 (Similarly claims 7 and 14) wherein the communication further comprises a secure transmission credential; claim 3 wherein the touch data comprises a location, a movement direction, a movement speed, and a movement length; claim 4 wherein the touch data comprises an entry gesture; claim 5 (Similarly claims 12 and 18) receiving a location of the mobile device; and verifying that the location of the mobile device is within a predetermined distance of the kiosk or payment terminal; claim 8 wherein the menu comprises a mobile- device specific menu; claim 9 wherein the menu comprises at least one good or service offered by the kiosk or payment terminal; claim 10 receiving an indication to pay for a transaction from the mobile electronic device; and communicating the indication to the kiosk or payment terminal; claim 11 wherein the kiosk receives payment for the transaction from the payment terminal; claim 15 wherein the transaction-related input comprises a customer signature; claim 16 wherein the transaction-related input comprises a tip amount; claim 17 wherein the transaction-related input comprises a receipt request; claim 19 wherein the kiosk communicates the transaction-related input to the payment terminal and claim 20 wherein the payment terminal comprises a mobile payment terminal, but these features only serve to further limit the abstract idea of independent claims 1, 6, and 13, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 6 and 13) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method for interacting with a kiosk or payment terminal using a mobile electronic device, comprising:
at a cloud-based information processing apparatus comprising at least one computer processor:
receiving, from a mobile electronic device and at a uniform resource locator, a communication comprising an identifier for a kiosk or payment terminal comprising a screen;
receiving, from the mobile electronic device, touch data corresponding to user input to a touch-sensitive input on the mobile electronic device; and
communicating the touch data to the kiosk or payment terminal;
wherein the kiosk or payment terminal graphically represents the touch data by moving a cursor on the screen.
The bolded limitations recited above in independent claim 1 (Similarly claims 6 and 13) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a cloud-based information processing apparatus, touch-sensitive input, kiosk or payment terminal, mobile electronic device, computer processor, and screen. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 6, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a cloud-based information processing apparatus, touch-sensitive input, kiosk or payment terminal, mobile electronic device, computer processor, and screen are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for cloud-based information processing apparatus and computer processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for kiosk or payment terminal and mobile electronic device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network. Additionally, see for screen and touch-sensitive input, see MPEP §2106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer, see Spec. [0028] “System 100 may further include kiosk 120, which may include touchscreen 122. Touchscreen 122 may provide a menu of goods or services that may be purchased. For example, in a restaurant, the menu may identify different menu items that are available to purchase. At an airport, a menu may provide different flight options, seat selections, etc.” and Spec. [0027] “In one embodiment, mobile electronic device 110 may include touch-sensitive screen 118 or a similar input device (e.g., a touchpad).” Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-5, 7-12, and 14-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 6, and 13 respectively, for example: claim 2 (Similarly claims 7 and 14) wherein the communication further comprises a secure transmission credential; claim 3 wherein the touch data comprises a location, a movement direction, a movement speed, and a movement length; claim 4 wherein the touch data comprises an entry gesture; claim 5 (Similarly claims 12 and 18) receiving a location of the mobile device; and verifying that the location of the mobile device is within a predetermined distance of the kiosk or payment terminal; claim 8 wherein the menu comprises a mobile- device specific menu; claim 9 wherein the menu comprises at least one good or service offered by the kiosk or payment terminal; claim 10 receiving an indication to pay for a transaction from the mobile electronic device; and communicating the indication to the kiosk or payment terminal; claim 11 wherein the kiosk receives payment for the transaction from the payment terminal; claim 15 wherein the transaction-related input comprises a customer signature; claim 16 wherein the transaction-related input comprises a tip amount; claim 17 wherein the transaction-related input comprises a receipt request; claim 19 wherein the kiosk communicates the transaction-related input to the payment terminal and claim 20 wherein the payment terminal comprises a mobile payment terminal.  Specifically, for cloud-based information processing apparatus and computer processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for kiosk or payment terminal, mobile payment terminal, and mobile electronic device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network. Additionally, see for screen and touch-sensitive input, see MPEP §2106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer, see Spec. [0028] “System 100 may further include kiosk 120, which may include touchscreen 122. Touchscreen 122 may provide a menu of goods or services that may be purchased. For example, in a restaurant, the menu may identify different menu items that are available to purchase. At an airport, a menu may provide different flight options, seat selections, etc.” and Spec. [0027] “In one embodiment, mobile electronic device 110 may include touch-sensitive screen 118 or a similar input device (e.g., a touchpad).”
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 6, and 13 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,691,397 to Clements  (“Clements”).

7.	With regards to claim 1, Clements disclosed the limitations of,
at a cloud-based information processing apparatus comprising at least one computer processor (See [Col. 10, l. 21-22] discussing the computer instructions provided to a processor and [Col. 22, l. 43-45] discussing pre-set setting can be stored on the internet cloud via a server.):
receiving, from a mobile electronic device and at a uniform resource locator, a communication comprising an identifier for a kiosk or payment terminal comprising a screen (See [Col. 26, l. 46-52] discussing the devices that can be the public/external device, [Col 27, l. 36-46] discussing information exchanged between the portable device and public/external device such as identification information, and [Col. 22, l. 43-59] discussing a website in communications with the server storing login information associated with a user’s identity. The examiner is interpreting the website as a uniform resource locator (URL). See also [Col. 19, l. 23-27] discussing the machines display.);
receiving, from the mobile electronic device, touch data corresponding to user input to a touch-sensitive input on the mobile electronic device (See [Col. 8, l. 15-16] discussing mobile device (216) connection and communicate to differing external devices, [Col. 8, l. 44-47] discussing user's touch input of the device's control panel, shown on the mobile device computer, is associated with the activation and operation of various functions of the device's operation.); and
communicating the touch data to the kiosk or payment terminal (See [Col. 10, l. 65-67] discussing the phone transmitting user input of menu to device (816), the device uses received user input, to operate the device.);
wherein the kiosk or payment terminal graphically represents the touch data by moving a cursor on the screen (See [Col 30, l. 12-14] describing user moves their hand to direct (1816) a ... cursor (1812) to the icon (1814) they want to activate and the cursor follows (1816) the user's hand movements.).

8.	With regards to claim 6, Clements disclosed the limitations of,
at a cloud-based information processing apparatus comprising at least one computer processor (See [Col. 10, l. 21-22] discussing the computer instructions provided to a processor and [Col. 22, l. 43-45] discussing pre-set setting can be stored on the internet cloud via a server.):
receiving, from a mobile electronic device and at a uniform resource locator, a communication comprising an identifier for a kiosk or payment terminal comprising a screen (See [Col. 26, l. 46-52] discussing the devices that can be the public/external device, [Col 27, l. 36-46] discussing information exchanged between the portable device and public/external device such as identification information, and [Col. 22, l. 43-59] discussing a website in communications with the server storing login information associated with a user’s identity. The examiner is interpreting the website as a uniform resource locator (URL). See also [Col. 19, l. 23-27] discussing the machines display.);
retrieving a menu for the kiosk or payment terminal (See [Col. 9, l. 37-38] discussing the downloading of the operating menu to the mobile device's computer.);
communicating the menu to the mobile electronic device (See [Col. 9, l. 37-38] discussing the downloading of the operating menu to the mobile device's computer.);
receiving a menu selection from the mobile electronic device (See [Col. 8, l. 15-16] discussing mobile device (216) connection and communicate to differing external devices, [Col. 8, l. 44-47] discussing user's touch input of the device's control panel, shown on the mobile device computer, is associated with the activation and operation of various functions of the device's operation.); and
communicating the menu selection to the kiosk or payment terminal See [Col. 10, l. 65-67] discussing the phone transmitting user input of menu to device (816), the device uses received user input, to operate the device.);
wherein the kiosk or payment terminal reflects the selection on the screen (See Col 30, l. 12-14] describing user moves their hand to direct (1816) a ... cursor (1812) to the icon (1814) they want to activate and the cursor follows (1816) the user's hand movements.).

9.	With regards to claim 13, Clements disclosed the limitations of,
at a cloud-based information processing apparatus comprising at least one computer processor (See [Col. 10, l. 21-22] discussing the computer instructions provided to a processor and [Col. 22, l. 43-45] discussing pre-set setting can be stored on the internet cloud via a server.):
receiving, from a mobile electronic device and at a uniform resource locator, a communication comprising an identifier for a kiosk or payment terminal comprising a screen (See [Col. 26, l. 46-52] discussing the devices that can be the public/external device, [Col. 27, l. 36-46] discussing information exchanged between the portable device and public/external device such as identification information, and [Col. 22, l. 43-59] discussing a website in communications with the server storing login information associated with a user’s identity. The examiner is interpreting the website as a uniform resource locator (URL). See also [Col. 19, l. 23-27] discussing the machines display.);
receiving, from the transaction-related input, a request for transaction-related input from the mobile electronic device (See [Col. 8, l. 15-16] discussing mobile device (216) connection and communicate to differing external devices, [Col. 8, l. 44-47] discussing user's touch input of the device's control panel, shown on the mobile device computer, is associated with the activation and operation of various functions of the device's operation.);
communicating the request for transaction-related input to mobile electronic device terminal (See [Col. 9, l. 37-38] discussing the downloading of the operating menu to the mobile device's computer.);
receiving the transaction-related input from the mobile electronic device (See [Col. 9, l. 37-38] discussing the downloading of the operating menu to the mobile device's computer.); and
communicating the transaction-related input to the kiosk or payment terminal (See [Col. 10, l. 65-67] discussing the phone transmitting user input of menu to device (816), the device uses received user input, to operate the device.).

10.	With regards to claim 2 (Similarly claims 7 and 14), Clements disclosed the limitations of,
wherein the communication further comprises a secure transmission credential (See [Col. 27, l. 44-46] discussing when the user connects with the device, information can be exchanged between the devices, such as. the user's user identification information. The examiner is interpreting user identification information as secure transmission credential.).

11.	With regards to claim 3, Clements disclosed the limitations of,
wherein the touch data comprises a location, a movement direction, a movement speed, and a movement length (See [Col. 32, l. 60-62] - "Mid-air haptic touch producing transducers are located to direct mid-air haptic touch to the different input icons," [Col. 33, l. 12-15] - "computer creates the mid-air touch shape of the object in the same mid-air location as the object. The mid-air touch shape follows the movement of the object," and [Col. 33, l. 33-36] - "computer is programmed with mid-air touch creating shape software, holographic reality software, visual image and mid-air touch shape movement synchronization software, mid-air hand gesture recognition software").

12.	With regards to claim 4, Clements disclosed the limitations of,
wherein the touch data comprises an entry gesture (See [Col. 16, l. 55-59] discussing the display allowing the user to select products, from the machine by inputting their product selection through user touch inputs, displayed icons, and or a displayed number keypad to operate the machine.).

13.	With regards to claim 5 (Similarly claims 12 and 18), Clements disclosed the limitations of,
receiving a location of the mobile device (See [Col. 20, l. 6-7] discussing the phone and devices each has a software that allows them to know each other's location.); and
verifying that the location of the mobile device is within a predetermined distance of the kiosk or payment terminal (See [Col. 24, l. 9-10] discussing user can set the distance that the portable computer detects external devices.).

14.	With regards to claim 8, Clements disclosed the limitations of,
wherein the menu comprises a mobile- device specific menu (See [Col 9, l. 38-41] discussing having the portable computer be able to operate the elevator, using the user's input of the elevator operating menu, on mobile device's display.).

15.	With regards to claim 9, Clements disclosed the limitations of,
wherein the menu comprises at least one good or service offered by the kiosk or payment terminal (See [Col. 16, l. 55-57] discussing displaying allows the user to select products, from the machine, by inputting their product selection).

16.	With regards to claim 10, Clements disclosed the limitations of,
receiving an indication to pay for a transaction from the mobile electronic device (See [Col. 14, l. 26] discussing user using the panel on their phone to pay for items.); and
communicating the indication to the kiosk or payment terminal (See [Col. 10, l. 65-67] discussing the phone transmitting user input of menu to device (816) and the device using received user input, to operate the device.).

17.	With regards to claim 11, Clements disclosed the limitations of,
wherein the kiosk receives payment for the transaction from the payment terminal (See [Col. 16, l. 60-63] discussing the user can pay for the products using a credit card, a debit card, or bank checking account funds information stored on the phone, to pay for the product.).


18.	With regards to claim 19, Clements disclosed the limitations of,
wherein the kiosk communicates the transaction-related input to the payment terminal (See [Col. 16, l. 60-63] discussing the user can pay for the products using a credit card, a debit card, or bank checking account funds information stored on the phone, to pay for the product.).

19.	With regards to claim 20, Clements disclosed the limitations of,
wherein the payment terminal comprises a mobile payment terminal (See [Col. 26, l. 46-49] discussing public interactive device may include electronic devices, such as store pay checkout stations. The examiner interpreting a tore pay checkout station as a mobile payment terminal.)

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatenable by Clements in view of U.S. Pat. Pub. No. 2015/0046241to Salmon et al. (“Salmon”).

22.	With regards to claim 15, Clements is silent on the limitations of,
wherein the transaction-related input comprises a customer signature.
However, Salmon teaches at [0249] that it would have been obvious to one of ordinary skill in the transaction art to include wherein the transaction-related input comprises a customer signature (See [0249] discussing ensuring secure transactions with a digital signature.). 
Therefore, it would have been obvious for one of ordinary skill in the transaction art before the effective filing date of the claimed invention to have modified the teachings of Clements to include transaction, as disclosed by Salmon. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently improve the privacy protections provided to the user and/or merchant (Salmon [0204]).  
		
23.	With regards to claim 16, Clements is silent on the limitations of,
wherein the transaction-related input comprises a tip amount.
However, Salmon teaches at [0197] that it would have been obvious to one of ordinary skill in the transaction art to include wherein the transaction-related input comprises a tip amount (See [0197] discussing the checkout data in a HyperText Markup Language ("HTML") page including data for display, such as  tip amount.). 
Therefore, it would have been obvious for one of ordinary skill in the transaction art before the effective filing date of the claimed invention to have modified the teachings of Clements to include wherein the transaction-related input comprises a tip amount, as disclosed by Salmon. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently improve the privacy protections provided to the user and/or merchant (Salmon [0204]).  

24.	With regards to claim 17, Clements is silent on the limitations of,
wherein the transaction-related input comprises a receipt request.
However, Salmon teaches at [0197] that it would have been obvious to one of ordinary skill in the transaction art to include wherein the transaction-related input comprises a receipt request (See [0197] discussing the payment network providing notifications to the user, such as a payment receipt). 
Therefore, it would have been obvious for one of ordinary skill in the transaction art before the effective filing date of the claimed invention to have modified the teachings of Clements to include wherein the transaction-related input comprises a receipt request, as disclosed by Salmon. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently improve the privacy protections provided to the user and/or merchant (Salmon [0204]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            michael.walker@uspto.gov